U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39460
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Jacob A. RALSTON
          Technical Sergeant (E-6), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 12 September 2019

                          ________________________

Military Judge: Andrew Kalavanos.
Approved sentence: Bad-conduct discharge, confinement for 18 months,
and reduction to E-4. Sentence adjudged 31 October 2017 by GCM con-
vened at Moody Air Force Base, Georgia.
For Appellant: Major Mark J. Schwartz, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Mary Ellen
Payne, Esquire.
Before MINK, LEWIS, and D. JOHNSON, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                      United States v. Ralston, No. ACM 39460


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c). 1
Accordingly, the approved findings and sentence are AFFIRMED. 2


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




1   Manual for Courts-Martial, United States (2016 ed.).
2Although Appellant raises no specific assignment of error, his appellate defense coun-
sel noted that the record of trial did contain post-trial processing errors but that none
prejudiced Appellant. One such error identified by this court was that the convening
authority took action 178 days after the announcement of sentence, exceeding the 120-
day threshold for a presumptively unreasonable post-trial delay. See United States v.
Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). However, as noted above, Appellant does not
assert that he suffered any prejudice from the delay and we perceive none. Having
considered the relevant factors identified in Moreno, 63 M.J. at 135, and finding no
adverse impact on the public’s perception of the fairness or integrity of the military
justice system, we find no violation of Appellant’s due process rights. See United States
v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). Pursuant to our authority under Article
66, UCMJ, we have also considered whether relief for post-trial delay in the absence
of a due process violation is appropriate and find it is not. See United States v. Tardif,
57 M.J. 219, 225 (C.A.A.F. 2002); United States v. Gay, 74 M.J. 736, 744 (A.F. Ct. Crim.
App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016).


                                            2